The information in this preliminary pricing supplement is not complete and may be changed.This preliminary pricing supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-171806 SUBJECT TO COMPLETION, DATED JANUARY 5, 2012 Pricing Supplement to theProspectus dated January 28, 2011and the Prospectus Supplement dated January 28, 2011 Royal Bank of Canada $ Leveraged Equity Index-Linked Notes Due [], 2013 (Linked to the S&P 500® Index) The notes will not bear interest.The notes are senior unsecured debt securities issued by Royal Bank of Canada.The amount that you will be paid on your notes at maturity (set on the trade date, expected to be the fifth scheduled business day after the valuation date, subject to adjustment) is based on the performance of the S&P 500® Index (the "index") as measured from the trade date to the valuation date (set on the trade date, expected to be between 18 and 21 months after the trade date, subject to adjustment).If the index return (defined below) is less than 0.00% (the final index level is less than the initial index level), you would lose a portion of your investment in the notes and may lose your entire investment, depending on the performance of the underlying index.Additionally, the amount you may receive for each $1,000 principal amount of your notes at maturity is subject to a maximum settlement amount (set on the trade date and expected to be between $1,185.00 and $1,215.00). To determine your payment at maturity, we will first calculate the percentage increase or decrease in the final index level (determined on the valuation date, subject to adjustment) from the initial index level (set on the trade date and may be higher or lower than the actual closing level of the index on the trade date), which we refer to as the index return.The index return may reflect a positive return (based on any increase in the index level over the life of the notes) or a negative return (based on any decrease in the index level over the life of the notes).At maturity, for each $1,000 principal amount of your notes: · If the index return is positive or zero (the final index level is greater thanor equal to the initial index level), you will receive an amount in cash equal to the sum of:(1) $1,000 plus (2) the product of (i) $1,000 times (ii) the participation rate of 500% times (iii) the index return, subject to the maximum settlement amount; or · If the index return is negative (the final index level is less than the initial index level), you will receive an amount in cash equal to the sum of: (1) $1,000 plus (2) the product of (i) $1,000 times (ii) the index return.This amount will be less than $1,000. The amount you will be paid on your notes at maturity will not be affected by the closing level of the index on any day other than the valuation date.You could lose your entire investment in the notes.A decrease between the initial index level and the final index level will reduce the payment you will receive, if any, at maturity below the principal amount of your notes, and could potentially be $0.Further, the maximum payment that you could receive at maturity with respect to each $1,000 principal amount of your notes is limited to the maximum settlement amount of between $1,185.00 and $1,215.00 (set on the trade date).In addition, the notes will not pay interest, and no other payments on the notes will be made prior to maturity.The notes also will not be listed on any securities exchange. Your investment in the notes involves certain risks.In particular, assuming no changes in market conditions or our creditworthiness and any other relevant factors, the value of the notes on the trade date (as determined by reference to pricing models used by Goldman, Sachs & Co. and taking into account our credit spreads) will, and the price you may receive for the notes may, be significantly less than the price to the public set forth below.See “Risk Factors” beginning on page PS-9 of this pricing supplement to read about certain factors that you should consider before investing in the notes. Settlement Date: [], 2012 (to be determined on the trade date and expected to be the fifth scheduled business day after the trade date) Underwriting Discount: []% of the principal amount (to be determined on the trade date) Principal Amount: $● Price to the Public: []% of the principal amount (to be determined on the trade date) Net Proceeds to the Issuer: []% of the principal amount (to be determined on the trade date) The principal amount, price to the public, underwriting discount and net proceeds listed above relate to the notes we sell initially.We may decide to sell additional notes after the trade date with a principal amount, price to the public, underwriting discount and net proceeds that differ from the amounts set forth above.The return (whether positive or negative) on your notes will depend in part on the price to the public, the price that you pay for such notes on the applicable settlement date. None of the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or disapproved of the notes or passed upon the accuracy of this pricing supplement.Any representation to the contrary is a criminal offense. The notes will not constitute deposits that are insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. “Standard & Poor’s”, “S&P”, “S&P 500®” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by Royal Bank of Canada.The notes are not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s does not make any representation regarding the advisability of investing in the notes. GOLDMAN, SACHS & CO.
